SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b)(c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. 1) Humana Inc. (Name of Issuer) Common Stock, $0.16 2/3 par value (Title of Class of Securities) (CUSIP Number) August 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [x]Rule 13d-1(b) [_]Rule 13d-1(c) [_]Rule 13d-1(d) The remainder of this cover page shall be filled out for a reporting person's initialfiling on this form with respect to the subject class of securities,and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. Theinformationrequired in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of theSecuritiesExchange Act of 1934 or otherwisesubject to theliabilities of that section of the Act butshall besubjectto all otherprovisionsof the Act(however,see the Notes). CUSIP No. 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Fairholme Capital Management, L.L.C. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[_] (b)[x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* [_] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.2% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA CUSIP No. 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Bruce R. Berkowitz 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[_] (b)[x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* [_] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.2% TYPE OF REPORTING PERSON IN, HC CUSIP No. 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Fairholme Fund, Inc. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[_] (b)[x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Maryland NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* [_] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.7% TYPE OF REPORTING PERSON IV CUSIP No. Item 1. (a). Name of Issuer: Humana Inc. (b). Address of issuer's principal executive offices: 500 West Main Street, Louisville, Kentucky 40202 Item 2. (a). Name of person filing: Fairholme Capital Management, L.L.C. Bruce R. Berkowitz Fairholme Funds, Inc. (b). Address or principal business office or, if none, residence: Fairholme Capital Management, L.L.C. 4400 Biscayne Boulevard, 9th Floor Miami, FL 33137 Bruce R. Berkowitz c/o Fairholme Capital Management, L.L.C. 4400 Biscayne Boulevard, 9th Floor Miami, FL 33137 Fairholme Funds, Inc. c/o Fairholme Capital Management, L.L.C. 4400 Biscayne Boulevard, 9th Floor Miami, FL 33137 (c). Citizenship: Fairholme Capital Management, L.L.C. – Delaware Bruce R. Berkowitz - United States of America Fairholme Funds, Inc. - Maryland (d). Title of class of securities: Common Stock, $0.16 2/3 par value (e). CUSIP No.: Item 3. If This Statementis FiledPursuant toRule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: (a) [_] Broker or dealer registered under section 15 of the Act. (b) [_] Bank as defined in Section 3(a)(6) of the Act Exchange Act. (c) [_] Insurance company as defined in section 3(a)(19) of the Exchange Act. (d) [x] Investment company registered under section 8 of the Investment Company Act. (e) [x] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) [_] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) [x] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) [_] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) [_] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act; (j) [_] Group, in accordance with Rule 13d-1(b)(1)(ii)(j). Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. 7,093,600 shares of Common Stock of Humana Inc. are owned, in the aggregate, by various investment vehicles managed by Fairholme Capital Management, L.L.C. ("FCM") of which 6,194,700 shares are owned by The Fairholme Fund, a series of Fairholme Funds, Inc.Because Bruce Berkowitz, in his capacity as the Managing Member of FCM or as President of Fairholme Funds, Inc., has voting or dispositive power over all shares beneficially owned by FCM, he is deemed to have beneficial ownership of all such shares so reported herein. While the advisory relationship causes attribution to Bruce Berkowitz, Fairholme Funds, Inc. or FCM of certain indicia of beneficial ownership for the limited purpose of this Schedule 13G, Mr. Berkowitz, Fairholme Funds, Inc. and FCM herebydisclaim ownership of these shares forpurposes ofinterpretations under the Internal Revenue Code of 1986, as amended, or for any other purpose,except to the extent of theirpecuniary interest. (a) Amount beneficially owned: Fairholme Capital Management, L.L.C.: 7,093,600 Bruce R. Berkowitz: 7,093,600 Fairholme Funds, Inc.: 6,194,700 (b) Percent of class: Fairholme Capital Management, L.L.C.: 4.2% Bruce R. Berkowitz: 4.2% Fairholme Funds, Inc.: 3.7% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote Fairholme Capital Management, L.L.C.: 0 Bruce R. Berkowitz: 0 Fairholme Funds, Inc.: 0 (ii) Shared power to vote or to direct the vote Fairholme Capital Management, L.L.C.: 6,742,200 Bruce R. Berkowitz: 6,742,200 Fairholme Funds, Inc.: 6,194,700 (iii) Sole power to dispose or to direct the disposition of Fairholme Capital Management, L.L.C.: 0 Bruce R. Berkowitz: 0 Fairholme Funds, Inc.: 0 (iv) Shared power to dispose or to direct the disposition of Fairholme Capital Management, L.L.C.: 7,093,600 Bruce R. Berkowitz: 7,093,600 Fairholme Funds, Inc.: 6,194,700 Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following[X]. Item 6. Ownership of More Than Five Percent on Behalf of Another Person. If any other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, such securities, a statement to that effect should be included in response to this item and, if such interest relates to more than five percent of the class, such person should be identified.A listing of the shareholders of an investment company registered under the Investment Company Act of 1940 or the beneficiaries of employee benefit plan, pension fund or endowment fund is not required. N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. If a parent holding company or Control person has filed this schedule, pursuant to Rule 13d-1(b)(1)(ii)(G), so indicate under Item 3(g) and attach an exhibit stating the identity and the Item 3 classification of the relevant subsidiary.If a parent holding company or control person has filed this schedule pursuant to Rule 13d-1(c) or Rule 13d-1(d), attach an exhibit stating the identification of the relevant subsidiary. N/A Item 8. Identification and Classification of Members of the Group. If a group has filed this schedule pursuant to §240.13d-1(b)(1)(ii)(J), so indicate under Item 3(j) and attach an exhibit stating the identity and Item 3 classification of each member of the group.If a group has filed this schedule pursuant to §240.13d-1(c) or §240.13d-1(d), attach an exhibit stating the identity of each member of the group. N/A Item 9. Notice of Dissolution of Group. Notice of dissolution of a group may be furnished as an exhibit stating the date of the dissolution and that all further filings with respect to transactions in the security reported on will be filed, if required, by members of the group, in their individual capacity.See Item 5. N/A Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. September 10, 2010 (Date) Fairholme Capital Management, L.L.C. By: Bruce R. Berkowitz, Managing Member /s/ Paul Thomson (Attorney-in-fact) Name:Paul Thomson Bruce R. Berkowitz /s/ Paul Thomson (Attorney-in-fact) Name:Paul Thomson Fairholme Funds, Inc. By: Fairholme Capital Management, L.L.C., Investment Manager /s/ Paul Thomson (Attorney-in-fact) Name:Paul Thomson * The Reporting Persons disclaim beneficial ownership in the securities reported herein, except to the extent of his or its pecuniary interest therein. Exhibit A AGREEMENT The undersigned agree that this Amendment to Schedule 13G dated September 10, 2010 relating to the Common Stock, $0.16 2/3 par value, of Humana Inc., shall be filed on behalf of the undersigned. Fairholme Capital Management, L.L.C. By: Bruce R. Berkowitz, Managing Member /s/ Paul Thomson (Attorney-in-fact) Name:Paul Thomson Bruce R. Berkowitz /s/ Paul Thomson (Attorney-in-fact) Name:Paul Thomson Fairholme Funds, Inc. By: Fairholme Capital Management, L.L.C., Investment Manager /s/ Paul Thomson (Attorney-in-fact) Name:Paul Thomson LIMITED POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned constitutes and appoints Paul R Thomson, his true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him and in his capacity as Managing Member of Fairholme Capital Management, LLC, for the sole purpose of signing on his behalf any and all Regulatory Filings under the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940 and any amendments and supplements thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent, full power and authority to do and perform each and every act and thing requisite and necessary to accomplish the above, as fully as to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, and may lawfully do or cause to be done by virtue hereof. This Power of Attorney shall continue effective until revoked by me at any time. Dated this 29th day of April, 2010. /s/Bruce R. Berkowitz Bruce R. Berkowitz Fairholme Capital Management, LLC Managing Member SK 22
